Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continuity/Reexam Information for 17/228931 
    
        
            
                                
            
        
    

Parent Data17228931, filed 04/13/2021 Claims Priority from Provisional Application 63009038, filed 04/13/2020



Claims 1-29 are pending and restricted.
No claim is allowed.


Non-Final Office Action

Election on Invention

Group I, claim 1 -9 and 24-29 are drawn to a method for treating a myopathy comprising administering to a subject in need thereof an elastase inhibitor in combination with a glucocorticoid.
Disease for example 
Duchenne Muscular Dystrophy.

Applicant provisionally elected, without traverse, the subject matter of alvelestat as the elastase inhibitor,
prednisolone as the glucocorticoid, and Duchenne Muscular Dystrophy (DMD) as the myopathy
disease. At the least, Claims 1-9, and 24-29 are readable on the elected species. Applicant has not abandoned the non-elected subject matter and reserves the right to file divisional applications directed to any and all non-elected subject matter
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

Claim(s) 1-9 and 24-29 are rejected under 35 U.S.C. 102 (a) (2) as being anticipated by Pisconti, Addolorata (20190134014,).  Pisconti discloses anelastase inhibitor for use in the promotion of muscle regeneration in the treatment of a myopathy, as well as a method for promoting muscle regeneration in a subject with a myopathy, the method comprising providing the subject with a therapeutically effective amount of an elastase inhibitor. Further provided is a pharmaceutical composition comprising anelastase inhibitor for use in the promotion of muscle regeneration in the treatment of a myopathy. Elastase inhibitors may have a protective effect on muscle progenitor cells and their regenerative potential, which aids muscle cell regeneration. By protecting regenerative potential of muscle progenitor cells, elastase inhibitors enable or enhance the grown of new or existing muscle fibres. (Abstract).
Pisconti anticipates Applicants claimed invention.  It relates to elastase inhibitors for use in the promotion of muscle regeneration in the treatment of myopathy. It also teaches methods of promoting muscle regeneration in the treatment of a myopathy, as well as pharmaceutical compositions comprising an elastase inhibitor for use in the promotion of muscle regeneration in the treatment of a myopathy. [0001] and [0014] 
Pisconti further disclose that surprisingly found increased elastase levels, and especially increased neutrophil elastase levels, may impair muscle regeneration. Without wishing to be bound by any particular hypothesis, the inventors believe that increased elastase levels damage the extracellular matrix which may result in a loss of muscle progenitor cell (such as such as satellite cell, pericytes, myoendothelial cell, side population cell, mesenchymal stem cell or myoblast cell) regenerative potential. [0027].
It discloses that loss of muscle progenitor cell regenerative potential impairs the capacity of muscle tissue to regenerate. The loss of muscle progenitor cell regenerative potential may be therefore associated with the progressive loss of muscle strength and muscle mass typically observed in patients diagnosed with a myopathy, in particular muscle dystrophy such as Duchenne muscle dystrophy. [0028].
[0029] The inventors have unexpectedly found that elastase inhibitors may have a protective effect on muscle progenitor cells and their regenerative potential, which aids muscle cell regeneration. This surprising finding gives rise to a new approach to the treatment of muscular dystrophies and other myopathies.  [0029].
See claim 9 of the reference where treatment of Duchenne muscular dystrophy elastase inhibitor is disclosed. Claim 17 is also drawn to for treatment of DMD.
10. A method for promoting muscle regeneration in a subject with a myopathy, the method comprising providing a subject with a therapeutically effective amount of an elastase inhibitor. 
11. A method according to claim 10, wherein the therapeutically effective amount of the elastase inhibitor is sufficient to protect the regenerative potential of muscle progenitor cells. 
It teaches elastase inhibitors increase the size of the muscle fiber.  Alvelestat and elastase inhibitors are used in the promotion of muscle regeneration in the treatment of a myopathy.  	Therefore, for the reasons cited above elected invention is anticipated by Pisconti.  
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L. Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Sabiha N. Qazi, Ph.D.
/SABIHA N QAZI/Primary Examiner, Art Unit 1627